Citation Nr: 1602910	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  12-17 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial compensable rating for status post left shoulder acromioclavicular (AC) separation with arthritis from June 1, 2010 to July 14, 2015.

2.  Entitlement to an initial rating higher than 10 percent for status post left shoulder AC separation with arthritis from June 1, 2010.

3.  Entitlement to an initial compensable rating for left shoulder AC separation with mild AC joint malunion from June 1, 2010 to July 1, 2013.

4.  Entitlement to a compensable rating for left shoulder AC separation with mild AC joint malunion from July 1, 2013 to July 14, 2015.

5.  Entitlement to a rating higher than 10 percent for left shoulder AC separation with mild AC joint malunion from July 1, 2013.




REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to May 2010.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO granted entitlement to service connection for status post left shoulder AC separation and assigned a noncompensable rating effective the day after separation from service, June 1, 2010.  The Veteran timely appealed the assigned rating.  Jurisdiction over this case was subsequently transferred to the VARO in Lincoln, Nebraska.

In March 2014, the Veteran testified during a hearing at the Lincoln RO before the undersigned; a transcript of that hearing is of record.

In January 2015, the Board remanded what was then a single claim for entitlement to an initial compensable rating status post left shoulder AC separation to the agency of original jurisdiction (AOJ) for additional development.  For the reasons indicated below, the AOJ complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In July 2015, the AOJ granted service connection and a separate 10 percent rating for left shoulder AC separation with mild joint malunion/separation, effective July 14, 2015.  The RO also increased the rating for the previously service connected left shoulder disability, now characterized as status post left shoulder AC separation with arthritis, to 10 percent effective July 14, 2015.  Although the Veteran indicated in his July 2012 substantive appeal (VA Form 9) that he believed a 10 percent rating would be reasonable, he did not indicate that the grant of such a rating would satisfy his appeal, particularly where the now separate 10 percent ratings are only for a portion of the appeal period.  The Board has recharacterized the issues accordingly on the title page, consistent with the partial grants of higher ratings indicated below, and will consider the Veteran to be seeking the highest ratings possible for the entire appeal period.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise).

In its January 2015 remand, the Board also addressed the issue of entitlement to service connection for a headache disorder, finding that a timely notice of disagreement (NOD) had been filed but no statement of the case (SOC) issued.  The Board thus remanded the claim for issuance of a SOC, but indicated that in accordance with VA regulations that the case should be returned to the Board only if an appeal were perfected.  See 38 C.F.R. § 19.9(c) (2013), codifying Manlincon v. West, 12 Vet. App. 238 (1999).  As no document that can be construed as a substantive appeal is in the evidence of record, the Board will not address the claim for entitlement to service connection for a headache disorder in this decision.  38 C.F.R. § 20.200 (2015) (an appeal consists of a timely filed NOD and, after an SOC has been furnished, a timely filed Substantive Appeal).





FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran experienced left shoulder pain from June 1, 2010 to July 14, 2015.

2.  The preponderance of the evidence reflects that the Veteran's left shoulder symptoms did not more nearly approximate limitation of motion of the arm at the shoulder level at any time from July 1, 2010.

3.  The evidence is at least evenly balanced as to whether the Veteran left shoulder symptoms more nearly approximated malunion of the clavicle or scapula from July 1, 2013 to July 14, 2015.

4.  The preponderance of the evidence reflects that the Veteran's left shoulder symptoms did not more nearly approximate malunion or dislocation of the clavicle or scapula from July 1, 2010 to July 1, 2013.

5.  From July 1, 2010, the Veteran's left shoulder symptoms have not more nearly approximated ankylosis of scapulohumeral articulation or other impairment of the humerus.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for an initial rating of 10 percent for status post left shoulder AC separation with arthritis from June 1, 2010, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59 4.71a, Diagnostic Code (DCs) 5201-5003 (2015).

2.  The criteria for an initial rating higher than 10 percent for status post left shoulder AC separation with arthritis from June 1, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59 4.71a, DCs 5201-5003.

3.  The criteria for an initial compensable rating for left shoulder AC separation with mild AC joint malunion from June 1, 2010 to July 1, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.27, 4.71a, DCs 5003-5203.

4.  With reasonable doubt resolved in favor of the Veteran, the criteria for a rating of 10 percent for left shoulder AC separation with mild AC joint malunion, from July 1, 2013 to July 14, 2015, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.27, 4.71a, DCs 5003-5203.

5.  The criteria for a rating higher than 10 percent for left shoulder AC separation with mild AC joint malunion from July 1, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.27, 4.71a, DCs 5003-5203.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93.  The requirements of the statutes and regulation have been met in this case.

As noted above, the claim issues on appeal arise from the Veteran's disagreement with the initial rating assigned in connection with the grant of service connection for his left shoulder disability.  Where, as here, an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the Veteran's claim for a higher initial rating for his left shoulder disability.  The Board instructed in its January 2015 remand that the AOJ send a letter to the Veteran requesting that he identify sources of treatment for his left shoulder disability and provide the necessary releases for these materials to be obtained.  The AOJ sent such a letter in April 2015 and thus complied with the Board's remand instructions in this regard.  The Board also instructed that the AOJ obtain outstanding VA treatment records and the AOJ did so and thus complied with the Board's remand instructions on this matter as well.  In addition, the Board instructed that the Veteran be afforded a new VA examination as to the severity of his left shoulder disability and such an examination took place in July 2015.  For the reasons indicated in the discussion below, the examination was adequate and therefore complied with the Board's remand instructions because it was based on consideration of the Veteran's prior medical history and described the disability in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  There is thus no evidence that additional records have yet to be requested, or that additional examinations are in order.

Moreover, during the March 2014 Board hearing, the undersigned explained the issue on appeal, asked questions to suggest the submission of evidence that may have been overlooked, and left the claims file open for 60 days in order to allow the Veteran time to submit additional evidence.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board will therefore proceed to the merits of the appeal.




Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in VA's Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, as noted, the Veteran is in receipt of staged ratings for each of his two service connected left shoulder disabilities.  The Board will address these ratings in turn.

The Veteran's status post left shoulder AC separation with arthritis is rated under 38 C.F.R. § 4.71a, DCs 5201-5003.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  Under DC 5003, arthritis is rated based on limitation of motion under the appropriate diagnostic code for the specific joint involved.  The diagnostic code applicable to limitation of motion of the shoulder is DC 5201.  Under DC 5201, limitation of motion of the arm at the shoulder level warrants a 20 percent rating and higher ratings are warranted for limitation of motion midway between the side and shoulder level and to 25 degrees from the side.  Normal range of motion of the shoulder is forward flexion and abduction to 180 degrees, with 90 degrees representing motion at the shoulder level, and internal and external rotation to 90 degrees.

The Veteran is not entitled to a compensable rating for left shoulder limitation of motion at any time since June 1, 2010 because range of motion was well beyond the shoulder level and at or near normal.  For example, on the June 2010 and July 2013 VA examinations, range of motion was a normal 180 degrees flexion and abduction and a normal 90 degrees internal and external rotation.  On the July 2015 VA examination, flexion and abduction were to 170 degrees, external rotation was to 90 degrees, and internal rotation was to 80 degrees.

In addition, when assessing the severity of a musculoskeletal disability rated based on limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45.  Here, however, the Veteran indicated on the May 2010 and July 2013 VA examinations that he did not have flare-ups that impacted the function of his left shoulder.  He did report flare-ups on the July 2015 VA examination, indicating that there were flare-ups  with activity above the chest level, but did not indicate that the flare-ups caused additional limitation of motion.  Moreover, the July 2015 VA examiner indicated that there was no additional functional loss or range of motion on repetitive motion testing and that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time or with flare-ups.  In addition, the May 2010 and July 2013 VA examiners indicated that there was no additional limitation of range of motion or functional loss or impairment of the shoulder on repetitive use testing.  Further, the Veteran stated during the Board hearing that the shoulder hurt more with repetition of motion but did not indicate that there was additional limitation of motion.  See Board Hearing Transcript, at 7.  The evidence thus reflects that there is no additional functional impairment due to flare-ups or otherwise that results in limitation of motion that more nearly approximated limitation of motion of the arm at the shoulder level warranting the lowest compensable rating of 20 percent under DC 5201.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38, 43 (2011) (indicating that, other than when a Veteran is seeking the minimum compensable rating of 10 percent as discussed below, pain only results in function loss and warrants a higher rating if it limits the ability to perform the normal working movements of the body and "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system").

Significantly, however, DC 5003 provides that when limitation of motion is noncompensable, a rating of 10 percent is for application where there is painful motion.  In addition, 38 C.F.R. § 4.59 provides that it is the intention of the rating schedule to recognize both painful motion and actually painful joints as entitled to at least the compensable rating for the joint.  In Petitti v. McDonald, 27 Vet. App. 415 (2015), the Court rejected VA's argument that § 4.59 requires painful motion, such that the mere presence of joint pain is not sufficient.  Id. at 428-429.  The Court held that under § 4.59, "the trigger for a minimum disability rating is an actually painful, unstable, or malaligned joint," explaining that § 4.59 speaks to both painful motion of joints and actually painful joints.  Id. at 425.  Moreover, the Court held that § 4.59 does not require "objective" evidence, but can be satisfied with lay and other non-medical evidence.  Id. at 429.  On the May 2010 VA pre-discharge examination, although there was no painful motion indicated, the Veteran described mild intermittent aching at the AC joint.  Moreover, during the Board hearing, the Veteran offered competent, credible testimony that he has experienced left shoulder pain since separation from service.  There was also pain and painful motion on the later VA examinations.  The evidence is thus at least evenly balanced as to whether the Veteran has experienced left shoulder pain during the pendency of the claim.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, and the Court has held that VA regulations provide that pain warrants a compensable rating for orthopedic disabilities under 38 C.F.R. § 4.59, a 10 percent rating for status post left shoulder AC separation with arthritis from June 1, 2010 is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's left shoulder AC separation with mild AC joint malunion is rated under DCs 5003-5203.  Under DC 5203, impairment of the clavicle or scapula warrants a 10 percent rating when there is malunion or nonunion without loose movement and a 20 percent rating where there is dislocation or nonunion with loose movement.  The service treatment records reflect that the Veteran slipped on the ice and fell, resulting in a mild, grade 1 left shoulder separation, which was treated conservatively and had improved significantly, with the Veteran reporting on the May 2010 pre-discharge examination no limitation in motion or in using the shoulder.  He described mild intermittent aching at the AC joint radiating down along the collar bone, occurring infrequently, and not requiring physician care or treatment.  The examiner wrote, "This condition is currently asymptomatic."  Significantly, X-ray of the left shoulder was normal, with no fracture, dislocation, or significant degenerative changes and unremarkable soft tissues.

In contrast, a July 1, 2013 left shoulder X-ray report indicated that there was mild widening of the left AC joint that was not present on the May 2010 X-ray noted above.  There was no fracture, malalignment, or significant degenerative joint disease.  Similarly, the July 2015 X-ray report indicated that the mild widening of the AC joint noted on the July 2013 X-ray was stable, there was no superior elevation of the distal clavicle, the glenohumeral joint was normal, the bones and joints were otherwise normal, and there was no sift tissue abnormality.  The above reflects that the evidence is at least evenly balanced as to whether the malunion of the scapula or clavicle that was the basis for the 10 percent rating under DC 5203 was apparent from the July 1, 2013 VA X-ray report.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, a 10 percent rating for malunion of the clavicle or scapula is warranted from that date.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

However, neither the May 2010 VA pre-discharge examination or the VA or private treatment records prior to that date show malunion of the clavicle or scapula.  Moreover, to the extent that the Veteran is competent to testify on this medical matter, he indicated in his September 2012 statement that he accepted the statement that there was no evidence of nonunion or malunion of the clavicle or scapula.  Thus, the preponderance of the evidence reflects that there was no malunion of the clavicle or scapula from June 1, 2010 to July 1, 2013.  In addition, neither the VA examinations or VA or private treatment records reflect that there was ankylosis of the scapulohumeral articulation, other impairment of the humerus, or dislocation or nonunion with loose movement of the clavicle or scapula warranting a higher rating under any other potentially applicable diagnostic code.  Therefore, neither an initial compensable rating from June 1, 2010 to July 1, 2013 nor a rating higher than 10 percent from July 1, 2013 is warranted.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment and frequent hospitalization.  If the disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

In his written statements, the Veteran indicated that he had trouble resting on his side or his chest and that this resulted in stiffness in his neck, headaches, and other symptoms.  He also testified during the Board hearing that he could not carry heavy objects with his left arm as well as his right because of the tenderness in his left shoulder.  Board Hearing Transcript, at 7.  These symptoms are all the result of pain.  As indicated in the discussion above, pain is contemplated in the rating criteria for all musculoskeletal disabilities, and therefore it does not need to be identified in each individual code to indicate its inclusion.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet.App. 1, 5 (2011) (holding that § 4.59 applies to "joint pain in general" and is not limited to joint pain due to arthritis); see also 38 C.F.R. §§ 4.40 4.45 (2015).  The criteria for rating the shoulder therefore contemplate all of the Veteran's symptoms, which are the result of pain, and the Board therefore need not consider whether there has been marked interference with employment in this regard.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  In addition to the separate 10 percent ratings for his left shoulder disabilities, the Veteran is in receipt of service connection for degenerative arthritis of the left and right index fingers, each rated 10 percent, lumbar spine degenerative disc disease rated 10 percent, allergic rhinitis and tinea corporis, each rated noncompensable.  His combined rating is 40 percent.  The VA examination reports indicated that the Veteran was employed full time and his disabilities did not affect his usual occupation.  On the May 2010 VA pre-discharge examination, it was indicated that there were no effects on usual occupation from the disabilities of the shoulder, skin, nasal, index fingers, and the effects of the lumbar spine disability on occupation was problems with lifting and carrying; pain.  The April 2012 VA examiner indicated that the Veteran's index finger disabilities did not impact his ability to work.  The May 2012 VA examiner indicated that there was some pain in the distal index finger with work, especially when hitting them on something.  The July 2015 VA examiner indicated that the Veteran's left shoulder disability did not impact his ability to perform any occupational task.  During the Board hearing, the Veteran indicated that he was in the process of restoring a 100 year old home, which required carrying heavy objects and that his AC joint limited his ability to carry heavy objects.  Board Hearing Transcript, at 6-7.

Thus, most of the disabilities did not have any impact on occupational functioning, the finger and lumbar spine disabilities had a relatively limited impact, and the Veteran indicated that he was able to perform significant physical labor and did not indicate that his disabilities interfered with his employment.  The evidence therefore does not reflect that the Veteran's service connected disabilities either by themselves or collectively caused marked interference with employment, i.e., beyond that contemplated by the combined 40 percent rating.  See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability").  This evidence also reflects that the issue of entitlement to a TDIU has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).
For the foregoing reasons, the preponderance of the evidence reflects that an initial rating higher than 10 percent for status post left shoulder AC separation with arthritis is not warranted, that a compensable rating for left shoulder AC separation with malunion is not warranted from June 1, 2010 to July 1, 2013, and that a rating higher than 10 percent is not warranted for left shoulder AC separation with malunion from July 1, 2013.  The benefit of the doubt doctrine is therefore not for application in this regard and has otherwise been applied as indicated above.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial rating of 10 percent for status post left AC separation with arthritis from June 1, 2010 is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an initial rating higher than 10 percent for status post left AC separation with arthritis from June 1, 2010, is denied.

Entitlement to an initial compensable rating for left shoulder AC separation with malunion from June 1, 2010 to July 1, 2013, is denied.

Entitlement to a rating of 10 percent for left shoulder AC separation with mild AC joint malunion from July 1, 2013 to July 14, 2015 is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a rating higher than 10 percent for left shoulder AC separation with mild AC joint malunion from July 1, 2013 is denied.



____________________________________________
B. C. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


